 1   GREENSTONE LAW APC
     Mark S. Greenstone (#199606)
 2   1925 Century Park East, Suite 2100
 3   Los Angeles, CA 90067
     Telephone: (310) 201-9156
 4   Facsimile: (310) 201-9160
     Email: mgreenstone@greenstonelaw.com
 5
     GLANCY PRONGAY & MURRAY LLP
 6   Lionel Z. Glancy (#134180)
 7   Marc L. Godino (#182689)
     Stan Karas (#222402)
 8   Danielle L. Manning (#313272)
     1925 Century Park East, Suite 2100
 9   Los Angeles, California 90067
     Telephone: (310) 201-9150
10
     Facsimile: (310) 201-9160
11   Email: info@glancylaw.com

12   Attorneys for Plaintiffs
     [Additional Counsel Listed on Signature Page]
13
                                     UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                        SAN FRANCISCO DIVISION
16

17   ELISA CABEBE, HILLARY DICK, ISRAEL              Case No. 3:18-cv-00144-WHO
     CHIA, ALEXANDRA MCCULLOUGH,
18   MONTELL JONES, KEVIN BURKE,                     STIPULATION AND
     ARNIKA IRELAND, JEANINE INGRASSIA,              ORDER REGARDING BRIEFING
19   SEIJI SILER-HYATTE, LASHANDRIKA                 SCHEDULE AND HEARING DATE ON
     WILLIAMS, LAURA WINDOM, and                     DEFENDANT’S MOTION TO DISMISS
20   MICHAEL KANZLER, Individually and On            PORTIONS OF PLAINTIFFS’
     Behalf of a Class of Similarly Situated         SECOND AMENDED COMPLAINT;
21   Individuals,                                    DECLARATION OF MARK S.
                                                     GREENSTONE IN SUPPORT
22                     Plaintiffs,

23          v.

24   NISSAN OF NORTH AMERICA, INC.,

25                     Defendant.

26
27

28
     STIPULATION AND ORDER RE MTD
     BRIEFING SCHEDULE AND HEARING DATE;                            CASE NO. 3:18-CV-00144-WHO
     GREENSTONE DECL.
 1          Pursuant to Local Rule 6-1(b) and 6-2, Plaintiffs Elisa Cabebe, Hillary Dick, Israel Chia,

 2   Alexandra McCullough, Montell Jones, Kevin Burke, Arnika Ireland, Jeanine Ingrassia, Seiji

 3   Siler-Hyatte, Lashandrika Williams, Laura Windom, and Michael Kanzler (“Plaintiffs”) and

 4   Defendant Nissan North America, Inc. (“Defendant”) (collectively, the “Parties”), hereby submit

 5   this Stipulation and [Proposed] Order Regarding Briefing Schedule and Hearing Date on

 6   Defendant’s Motion to Dismiss Portions of Plaintiffs’ Second Amended Complaint.

 7          WHEREAS Plaintiff Elisa Cabebe filed the within action on January 8, 2018 and served

 8   her Complaint on January 24, 2018;

 9          WHEREAS the Court granted two previous stipulated requests extending Defendant’s

10   responsive pleading deadline (ECF 16 and ECF 20);

11          WHEREAS Defendant filed a Motion to Dismiss on March 7, 2018 (ECF 21);

12          WHEREAS on March 29, 2018 the Court granted the Parties’ Joint Stipulation to extend

13   the deadline for Plaintiff Cabebe to file an Amended Complaint, set a briefing Schedule, and to

14   continue the Case Management Conference (“CMC”) (ECF 26);

15          WHEREAS Plaintiff Cabebe filed a First Amended Class Action Complaint on April 19,

16   2018, adding Plaintiffs Dick, Chia, and McCullough (ECF 28);

17          WHEREAS on May 9, 2018, NNA filed its Motion to Dismiss Portions of Plaintiffs’ First

18   Amended Complaint (ECF 31);

19          WHEREAS on October 26, 2018, while NNA’s motion to dismiss was still pending, the

20   Court approved a Joint Stipulation extending the deadline for Plaintiffs Cabebe, Dick, Chia, and
21   McCullough to file a Second Amended Complaint until 21 Days after the Order on the pending

22   Motion to Dismiss (ECF 44) and later that day granted in part and denied in part Defendant’s

23   Motion to Dismiss (ECF 45) and therein set a deadline of November 15, 2018 for Plaintiffs to file

24   a Second Amended Complaint (“SAC”);

25          WHEREAS on November 9, 2018, in light of Plaintiffs’ representation that Plaintiffs were

26   adding additional class representatives from multiple states, the Parties filed a Joint Stipulation
27   Extending the Deadline to File the SAC and Setting a Briefing Schedule Thereto (ECF 46);

28
     STIPULATION AND ORDER RE MTD
     BRIEFING SCHEDULE AND HEARING DATE;               -2-                     CASE NO. 3:18-CV-00144-WHO
     GREENSTONE DECL.
 1          WHEREAS on January 2, 2019 the Parties filed a Joint Case Management Statement and

 2   therein requested further extensions of the briefing schedule related to Plaintiffs’ SAC (ECF 50).

 3   The extensions were requested in light of the fact that Plaintiffs’ SAC added class representatives

 4   from six additional states, and multiple additional related claims.

 5          WHEREAS on January 8, 2019, the Parties attended a further CMC and thereafter the

 6   Court issued an order approving the Parties’ requested briefing schedule (ECF 51);

 7          WHEREAS on February 1, 2019, Defendant filed a Motion to Dismiss Portions of

 8   Plaintiffs’ Second Amended Complaint (ECF 52);

 9          WHEREAS on April 8, 2019, the Parties filed a Joint Stipulation Extending Case

10   Management Conference, Briefing Schedule and Hearing Date on Defendant’s Motion to Dismiss

11   (ECF 53), which was approved by the Court on April 9, 2019 (ECF 54), and which extended the

12   deadline for Plaintiffs’ opposition to May 3, 2019, extended the deadline for Defendant’s reply to

13   May 28, 2019, and continued the CMC and hearing to June 12, 2019;

14          WHEREAS, due to ongoing activities in the case, the Parties agree that the current

15   briefing deadlines should be deferred, the hearing should be taken off calendar, and the dates for

16   briefing and hearing should be addressed at the June 12, 2019 CMC;

17          WHEREAS no previous continuances have been sought other than those described herein;

18          WHEREAS the continuance sought herein will not impact any other case deadlines.

19          THEREFORE, IT IS HEREBY STIPULATED by the parties through their respective

20   counsel, subject to court approval, as follows:
21          1.      The May 3, 2019 deadline for Plaintiffs’ Opposition to Defendants’ Motion to

22   Dismiss Portions of Plaintiffs’ Second Amended Complaint shall be extended to a new date to be

23   determined at the June 12, 2019 CMC;

24          2.      The May 28, 2019 deadline for Defendant’s Reply in support of its Motion to

25   Dismiss shall be extended to a new date to be determined at the June 12, 2019 CMC;

26          3.      The June 12, 2019 hearing on Defendant’s Motion to Dismiss shall be taken off
27   calendar and re-set for a new date to be determined at the June 12, 2019 CMC.

28
     STIPULATION AND ORDER RE MTD
     BRIEFING SCHEDULE AND HEARING DATE;               -3-                   CASE NO. 3:18-CV-00144-WHO
     GREENSTONE DECL.
 1          IT IS SO STIPULATED.

 2   Dated: May 1, 2019
                                            GREENSTONE LAW APC
 3

 4                                          By:    s/ Mark S. Greenstone
                                                  Mark S. Greenstone
 5
                                            GLANCY PRONGAY & MURRAY LLP
 6
                                            By: s/ Marc L. Godino
 7                                             Lionel Z. Glancy
                                               Marc L. Godino
 8                                             Stan Karas
                                               Danielle L. Manning
 9
                                            Attorneys for Plaintiffs
10

11   Dated: May 1, 2019
12                                          DRINKER BIDDLE & REATH LLP
13
                                            By: /s/ Paul J. Riehle
14                                             Paul J Riehle
                                               Matthew J. Adler
15                                             E. Paul Cauley Jr. (admitted pro hac vice)
16                                          Attorneys for Defendant
                                            NISSAN NORTH AMERICA, INC.
17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE MTD
     BRIEFING SCHEDULE AND HEARING DATE;   -4-                   CASE NO. 3:18-CV-00144-WHO
     GREENSTONE DECL.
 1                           Attestation Pursuant to Civil Local Rule 5-1(i)

 2          Pursuant to Civil Local Rule 5-1(i), I, Mark S. Greenstone, hereby attest that I have

 3   obtained concurrence in the filing of this document from the other signatory to this document.

 4          I declare under penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct. Executed this 1st day of May, 2019 in Los Angeles, California.

 6
                                                       By: s/ Mark S. Greenstone
 7                                                         Mark S. Greenstone

 8

 9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED.

11

12   Dated: May 6, 2019
                                                           The Honorable William H. Orrick
13                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER RE MTD
     BRIEFING SCHEDULE AND HEARING DATE;             -5-                    CASE NO. 3:18-CV-00144-WHO
     GREENSTONE DECL.
 1                          DECLARATION OF MARK S. GREENSTONE
 2          I, MARK S. GREENSTONE, hereby declare:
 3          1.      I am an attorney duly licensed to practice law before all of the courts of the State
 4   of California and I am admitted to practice in the United States District Court for the Northern
 5   District of California. I am the founding principle of the law firm Greenstone Law APC, and
 6   counsel of record for Plaintiffs in the above-entitled action. Pursuant to Civil L.R. 6-2, I make
 7   this Declaration in support of Plaintiffs Elisa Cabebe, Hillary Dick, Israel Chia, Alexandra
 8   McCullough, Montell Jones, Kevin Burke, Arnika Ireland, Jeanine Ingrassia, Seiji Siler-Hyatte,
 9   Lashandrika Williams, Laura Windom, and Michael Kanzler (“Plaintiffs”) and Defendant Nissan
10   North America, Inc. (“Defendant”) (collectively, the “Parties”), Stipulation and [Proposed] Order
11   Regarding Briefing Schedule and Hearing Date on Defendant’s Motion to Dismiss Portions of
12   Plaintiffs’ Second Amended Complaint. I have personal knowledge of the matters stated herein
13   and, if called upon, I could and would competently testify to them.
14          2.      Pursuant to the Court’s Order (ECF 54), Plaintiffs’ Opposition to Defendant’s
15   pending Motion to Dismiss portions of the Second Amended Complaint (“SAC”) is due May 3,
16   2019. Defendant’s Reply is due on May 28, 2019. The hearing is set for June 12, 2019.
17   However, due to ongoing activities in the case, the Parties agree that the current briefing
18   deadlines should be deferred, the hearing should be taken off calendar, and the dates for briefing
19   and hearing should be addressed at the June 12, 2019 Case Management Conference.
20          3.      The continuance requested herein will not otherwise impact any other deadlines in
21   the case.
22          I declare under penalty of perjury that the foregoing is true and correct. Executed this 1st
23   day of May, 2019, in Los Angeles, California.
24                                                 s/ Mark S. Greenstone
25                                                 Mark S. Greenstone

26
27

28
     STIPULATION AND ORDER RE MTD
     BRIEFING SCHEDULE AND HEARING DATE;              -6-                     CASE NO. 3:18-CV-00144-WHO
     GREENSTONE DECL.
